Case 9:18-cv-80176-BB Document 220 Entered on FLSD Docket 06/18/2019 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


                           CASE NO. 18-cv-80176-Bloom/Reinhart

  IRA KLEIMAN, et al.

             Plaintiffs,

  v.


  CRAIG WRIGHT,

            Defendant.
  ______________________________________/



                               MEDIATOR’S REPORT

         On June 18, 2019, the undersigned mediated this case. The parties and their respective

  counsel were present. This case did not settle at the mediation. As a result, we are at an

  impasse.


  Dated: June 18, 2019                      Respectfully submitted,


                                            /s/ Harry R. Schafer
                                            Harry R. Schafer
                                            hrs@knpa.com
                                            Florida Bar #508667
                                            KENNY NACHWALTER, P.A.
                                            1441 Brickell Avenue
                                            Suite 1100 – Four Seasons Towers
                                            Miami, FL 33131
                                            Telephone: (305) 373-1000
                                            Facsimile: (305) 372-1861
                                            Mediator
Case 9:18-cv-80176-BB Document 220 Entered on FLSD Docket 06/18/2019 Page 2 of 2



                                 CERTIFICATE OF SERVICE

          I hereby certify that on the 18th day of June, 2019, I electronically filed the foregoing
  with the Clerk of the Court by using the CM/ECF system. I further certify that I mailed the
  foregoing document and the notice of electronic filing by first-class mail to non-CM/ECF
  participants.



                                              /s/ Harry R. Schafer
                                              Harry R. Schafer




                                                 2
